DETAILED ACTION
This office action is responsive to communications filed on July 27, 2022.  Claims 1 and 41-51 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2008/0134165) in view of Enomori et al. (US 2009/0235244) and Wolf et al. (US 2013/0046849).

Regarding Claim 1, Anderson teaches a method of performing a software upgrade in a Multimedia Over Coax Alliance (MoCA) network, comprising:
sending an image of a software upgrade to a television set top box in a MoCA network (“the server transmits an upgrade message over the network (optionally along with the current version association file). Upon receiving an upgrade message, a set-top box accesses the version association file, and compares a designated application version to that of the application currently in use. If the designated version is not present on the set-top, the box will terminate any old version of the application currently running and download and install the designated version” – See Abstract; “the term "provisioning" refers to any initial or subsequent configuration, re-configuration, modification, or evaluation of a device within a network. For example, provisioning of a CPE might comprise without limitation replacing an existing version of a software application or monitor with an upgraded or updated version” – See [0084]; “The term "customer premises equipment" (CPE) includes such electronic equipment such as set-top boxes (e.g., DSTBs)” – See [0069]; “As used herein, the term "network interface" refers to any signal or data interface with a component or network including, without limitation, … MoCA” – See [0083]; See also Fig. 7; A software update image is sent to a set-top box in a MoCA network).
Anderson does not explicitly teach initiating the software upgrade by a service provider, transmitting an image of the software upgrade, over a communication network external to a coaxial cable network of a home, from the service provider to a MoCA gateway; and instructing the MoCA gateway to send the image of the software upgrade to the MoCA client in the MoCA network.
However, Enomori teaches initiating a software upgrade by a service provider (“Next, in the user management server 2, the software version from the vendor server 3, acquired from the process 1210, is compared with the software version of the information appliance-A 13. If the software version of the information appliance-A 13 is older than that of the vendor server 3, the software update notification is transmitted to the user terminal 11 resided in the user network 1 in which the information appliance A-13 is also resided, at processes 1211 and 1212” – See [0048]; See also Fig. 3; Management server (service provider) initiates a software upgrade for a client when the version on the client is older than the current software version),
transmitting an image of the software upgrade, over a communication network external to a coaxial cable network of a home,  from the service provider to a gateway (“In the user management server 2 received the latest software, the update process request containing the latest software acquired at the process 1216, the update contents, the control information, and the authentication item, are transmitted to the information appliance-A 13 resided in the user network 1, at processes 1217 and 1218” – See [0051]; See also Fig. 3; The software upgrade is transmitted from the management server (service provider) to communications device 12 (gateway).  Since the communications device 12 (gateway) is connected to management server (service provider) via external network 4, the image is transmitted over a communication network that is external to the user’s home network), and
instructing the gateway to send the image of the software upgrade to the client in the network (“In the user management server 2 received the latest software, the update process request containing the latest software acquired at the process 1216, the update contents, the control information, and the authentication item, are transmitted to the information appliance-A 13 resided in the user network 1, at processes 1217 and 1218” – See [0051]; See also Fig. 3; The software upgrade is sent from the communications device 12 (gateway) to the information appliance (client) in the network).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson to initiate the software upgrade by a service provider, transmit an image of the software upgrade from the service provider to a gateway, and instruct the gateway to send the image of the software upgrade to the MoCA client in the MoCA network.  Motivation for doing so would be to provide a simple way for users to update MoCA clients in their home in a case where the vendor or maker is different for each of the clients.  Accordingly, a burden on a user is lessened (See Enomori, [0004]).
Although Enomori teaches a gateway between the home network and an external network in the form of communications device 12 (See Fig. 1A), Enomori does not explicitly teach that the gateway is a MoCA gateway that includes a first transceiver and a second transceiver wherein the first transceiver receives the software update image from the external communication network and the second transceiver sends the software update image over the coaxial cable network of the home.
However, Wolf teaches a MoCA gateway that includes a first transceiver and a second transceiver, wherein the first transceiver is for transmitting/receiving signals to/from an external network and the second transceiver is for communicating with a MoCA network (“As shown, the exemplary gateway device 220 generally comprises a network interface 702, processor 704 with associated RAM 708, and a plurality of back end interfaces 710. The network interface 702 enables communication between the gateway device 220 and the delivery network 205 (e.g., HFC, HFCu, satellite, optical fiber, etc.). The network interface 702 in one exemplary HFC-based implementation is configured to receive IP content over the DOCSIS QAM” – See [0157]; “The gateway device 220 also optionally includes a MoCA, retail compliant F-connector for providing data-over-coax capability. The exemplary MoCA port operates in the 1125-1525 MHz band, although other frequencies (MoCA compliant or otherwise) may be used for this purpose if desired. The MoCA frequencies can be multiplexed onto the cable output port of the gateway device 220, or sent over another channel (e.g., dedicated channel or interface). The exemplary MoCA interface (not shown) of the gateway device 220 is compliant with the Media Over Coax Alliance standard v1.0” – See [0159]; See also Fig. 7; Gateway 220 includes network interface 702 (first transceiver) that transmits/receives signals to/from an external DOCSIS network and MoCA interface (second transceiver) that communicates with the MoCA network).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson-Enomori such that the gateway is a MoCA gateway that includes a first transceiver and second transceiver.  Motivation for doing so would be to provide the gateway with the physical hardware necessary for interfacing between the MoCA home network and the external network.

Claim 46 is rejected based on reasoning similar to Claim 1.

Claims 41 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2008/0134165) in view of Enomori et al. (US 2009/0235244) and Wolf et al. (US 2013/0046849) and further in view of Hyslop et al. (US 2008/0189431).

Regarding Claim 41, Anderson in view of Enomori and Wolf teaches the method of Claim 1.  Anderson, Enomori and Wolf do not explicitly teach that the method comprises instructing the MoCA gateway to send the image of the software upgrade as at least one L2ME (Layer-2 Management Entity) message on an L2ME message channel.
However, Hyslop teaches sending data on a MoCA network as a L2ME (Layer-2 Management Entity) message on an L2ME message channel (“Examples of such networks include coaxial networks in accordance with the Multimedia over Coax Alliance (MoCA) standard” – See [0022]; “L2ME 116 provides Layer 2 interfaces and management services through which Layer 2 management functions can be invoked. Based on end-user application initiated transactions, L2ME 116 is responsible for executing and managing all L2ME transactions” – See [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson to send the image of the software upgrade as at least one L2ME (Layer-2 Management Entity) message on an L2ME message channel.  Motivation for doing so would be to enable low-cost and high-speed management of resources within the network in order to secure the capability to distribute data within existing in-home networks (See Hyslop, [0020]).

Claim 47 is rejected based on reasoning similar to Claim 41.

Claims 42 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2008/0134165) in view of Enomori et al. (US 2009/0235244), Wolf et al. (US 2013/0046849) and Hyslop et al. (US 2008/0189431) and further in view of Cohen et al. (US 2010/0241838).

Regarding Claim 42, Anderson in view of Enomori, Wolf and Hyslop teaches the method of Claim 41.  Anderson, Enomori, Wolf and Hyslop do not explicitly teach that the at least one L2ME message comprises a message type indication that specifies to the television set top box that the L2ME message is a software upgrade.
However, Cohen teaches a message comprising a message type indication that specifies to a device that the L2ME message is a software upgrade (“After a start operation, operation 810 depicts receiving a transmission of firmware update data. For example, as shown in FIG. 3, the processing unit 207 of the embedded computing system 201 may execute instructions stored in the system memory 202 (e.g. RAM partition 203) so as to cause the embedded computing system 201 to receive firmware update data 102 from a firmware update server 101 via a communications network 103. Referring to FIG. 7, the firmware update data 102 may comprise a firmware update header 102A and firmware data 102B. The firmware update header 102A may comprise one or more fields including, but not limited to, a firmware data identification field 102-1, a firmware size field 102-2 and/or a firmware cyclic redundancy check (CRC) field. The firmware data identification field 102-1, firmware size field 102-2 and/or the firmware CRC field 102-3 may provide data integrity certification capabilities so as to ensure the propriety of the transmitted firmware update data 102. For example, the firmware data identification field 102-1 may comprise a string of constant values indicating a file type or file extension so as to preliminarily determine that the data being transmitted is, in fact, firmware update data and not another incompatible file type (e.g. a spreadsheet document)” – See [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson such that the at least one L2ME message comprises a message type indication that specifies to the television set top box client that the L2ME message is a software upgrade.  Motivation for doing so would be to enable the client to preliminarily determine that the data being transmitted is, in fact, a software upgrade and not another incompatible file type (See Cohen, [0033]).

Claim 48 is rejected based on reasoning similar to Claim 42.

Claims 43-45 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2008/0134165) in view of Enomori et al. (US 2009/0235244), Wolf et al. (US 2013/0046849) and Hyslop et al. (US 2008/0189431) and further in view of Wu et al. (US 2008/0279219).

Regarding Claim 43, Anderson in view of Enomori, Wolf and Hyslop teaches the method of Claim 41.  Anderson, Enomori, Wolf and Hyslop do not explicitly teach that the at least one L2ME message comprises a plurality of packets.
However, Wu teaches that a message comprises a plurality of packets (“In contrast to sending two or more separate MoCA packets to the same destination node, in one embodiment packet aggregation module 25 of node 21 aggregates Ethernet frames 32 and 36 into a single aggregated frame 50 when it is determined that frames 32 and 36 are to be transmitted to the same destination node or nodes or have the same aggregation ID” – See [0021]; A plurality of frames/packets are aggregated into a single message).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anderson such that the at least one L2ME message comprises a plurality of packets.  Motivation for doing so would be to reduce overhead in the network (See Wu, [0011]).

Regarding Claim 44, Anderson in view of Enomori, Wolf, Hyslop and Wu teaches the method of Claim 43.  Wu further teaches that a sequence number is assigned to each packet of the plurality of packets to assist the television set top box in assembling the plurality of packets (“In one embodiment, an additional packet sequence number field, as shown in Table 3 below, can be added to the packet aggregate header format or the MAC header to indicate a sequence number for the individual packets or aggregated packets. Individual or aggregated packets can be assigned a unique sequence number to facilitate detection of missing packets and proper ordering of packets if the packets are received out of order. Missing packets can be identified and requested for retransmission” – See [0026]).

Regarding Claim 45, Anderson in view of Enomori, Wolf, Hyslop and Wu teaches the method of Claim 43.  Wu further teaches that a CRC (Cyclic Redundancy Check) is appended to the plurality of packets (“A MoCA packet, such as MoCA packets 42 and 43, include the data from the Ethernet packet (i.e., the entire Ethernet packet, including header 33 and FCS 35), as well as a preamble 45, a MoCA MAC header 46, which provides the destination address of the packet, and a MoCA Media Access Control ("MAC") CRC 44” – See [0020]).

Claim 49 is rejected based on reasoning similar to Claim 43.
Claim 50 is rejected based on reasoning similar to Claim 44.
Claim 51 is rejected based on reasoning similar to Claim 45.

Response to Arguments
Applicant’s arguments filed on July 27, 2022 have been fully considered but they are not persuasive.

On pages 5-6 of the remarks, Applicant argues “The OA identifies Anderson’s Hybrid Fiber Coax (HFC) network as the alleged MoCA network.  However, the OA fails to show that Anderson’s HFC network comprises (or is coexistent with) a MoCA network as claimed.
While Anderson’s generic network interface may comprise to ‘any signal or data interface with a component or network including … MoCA’ (Anderson, ¶83), Anderson’s network interface 706, in the alleged television set top box (Anderson’s CPE 106), is not a generic interface, because it is specifically required to directly interface with a HFC network that is provisioned by a cable service provider.  The OA fails to show that a MoCA network is equivalent to an HFC network that is provisioned by a cable service provider.
Anderson’s generic network interface may be found at Anderson’s data/application origination point 102.  However, the OA argument does not identify Anderson’s generic network (above Anderson’s head end) as the alleged MoCA network.
For at least the aforementioned reasons, claim 1 is are allowable. Claim 46 is allowable for the same reasons as claim 1.”

The Examiner respectfully disagrees.  Although Fig. 7 shows a specific example of the CPE’s (i.e., television set top box) network interface in communication with a HCF network, Anderson’s disclosure is clearly not limited in this regard.  Anderson explicitly states that the CPE’s network interface may be a MoCA interface/network (“As used herein, the term "network interface" refers to any signal or data interface with a component or network including, without limitation, … MoCA” – See [0083]).  Additionally, Anderson discloses that the software upgrade need not be received by the CPE via a HFC network and that other network interfaces may be used (“Per step 1008, the bootstrap 712 retrieves or otherwise accesses the VAF 608 over the HFC Network 101 or another network interface” – See [0188]), wherein the “network interface” may be MoCA as disclosed in [0083]).
Furthermore, in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition to Anderson teaching that the television set top box may receive the software upgrade via a MoCA network, Enomori teaches that the CPE receives the software upgrade from an external server via a gateway device and Wolf teaches the gateway being a MoCA gateway that communicates with a CPE/set top box via a MoCA network (See above rejection of Claim 1 under 35 U.S.C. 103).
Thus, the combination of Anderson, Enomori and Wolf teaches “transmitting an image of a software upgrade, over a communication network external to a coaxial cable network of a home, from the service provider to a first transceiver of a MoCA gateway; and instructing the MoCA gateway to send the image of the software upgrade to a television set top box in the MoCA network, wherein the MoCA gateway is configured to send the image of the software upgrade over the coaxial cable network of the home via a second transceiver.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478